EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



SECOND AMENDMENT TO THE
AMENDED & RESTATED STF SUPPLY AGREEMENT


This Second Amendment to the Amended and Restated STF Supply Agreement (this
“Amendment”) is made this 30th day of June, 2012 (“the Effective Date”), by and
among PCS Phosphate Company, Inc., a Delaware corporation (“PCS Phosphate”), PCS
Sales (USA), Inc., a Delaware corporation (“PCS Sales”) (PCS Phosphate and PCS
Sales may be collectively referred to as “PCS”), and MEMC Electronic Materials,
Inc., a Delaware corporation (“MEMC”).
WHEREAS, PCS and MEMC (collectively “the Parties”) are parties to the Amended
and Restated STF Supply Agreement (the “STF Agreement”), dated April 30, 2007,
hereby incorporated in its entirety by reference, pursuant to which PCS agreed
to sell and MEMC agreed to purchase, during the term set forth therein, silicon
tetrafluoride (“STF”) produced by PCS, in the quantities and subject to the
terms and conditions set forth in the STF Agreement;
WHEREAS, as of the Effective Date, MEMC owes a balance of [*****] U.S. Dollars
($[*****]) to PCS based on MEMC’s failure to take or pay for a portion of the
STF produced by PCS from January 1, 2012, through May 31, 2012;
WHEREAS, MEMC has requested a temporary modification of the quantity and price
of the STF that it is obligated to purchase pursuant to the STF Agreement;
WHEREAS, PCS has requested that MEMC deliver two additional letters of credit
and a surety bond to PCS to assure MEMC’s past and future performance under the
STF Agreement;
WHEREAS, the Parties have come to a resolution concerning the aforementioned
issues, which resolution alters certain rights and obligations of the Parties
under the STF Agreement;
WHEREAS, to reflect their resolution, the Parties desire to amend the STF
Agreement solely in the manner specifically set forth herein; and
WHEREAS, except as expressly amended herein, the STF Agreement (and any other
agreement among the Parties) shall remain in full force and effect on and after
the Effective Date of this Amendment in accordance with its terms.
NOW, THEREFORE, and in consideration of the mutual promises, covenants, and
rights contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, the
Parties agree as follows:
1.Definitions. All capitalized terms used in this Amendment without definition
shall have the respective meanings given them in the STF Agreement.
2.    Quantity and Price. Section 3 of the STF Agreement sets forth PCS’s sale
and MEMC’s purchase obligations. Section 4 of the STF Agreement sets forth the
STF price and payment terms. Except as expressly amended herein, Sections 3 and
4 of the STF Agreement shall remain in full force and effect on and after the
Effective Date of this Amendment in accordance with its terms.




****Confidential information has been omitted and replaced with asterisks
[*****]. Such information has been filed separately with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



(a)    Tier 1 Requirement. During the period starting on the Effective Date and
ending on May 31, 2014 (the “Amended Requirements Term”), PCS shall sell to MEMC
and MEMC shall purchase from PCS Sales [*****] ([*****]) short tons of STF on an
annual basis (the “Tier 1 Requirement”), and the Adjusted Base Price defined in
Section 4.1(b) of the STF Agreement is amended such that the price of the STF
purchased pursuant to the Tier 1 Requirement shall be [*****]U.S. Dollars
($[*****]) per short ton F.O.B. the PCS Site. When implementing the Tier 1
Requirement, PCS shall sell STF to MEMC and MEMC shall purchase STF from PCS
Sales in monthly installments of approximately [*****] ([*****]) short tons.
(b)    Tier 2 Requirement. During the Amended Requirements Term, PCS shall sell
to MEMC and MEMC shall purchase from PCS Sales an additional [*****] ([*****])
short tons of STF on an annual basis (“Tier 2 Requirement”). The Adjusted Base
Price set forth in Section 4.1(b) of the STF Agreement is further amended such
that the price of the STF purchased pursuant to the Tier 2 Requirement is
[*****]U.S. Dollars ($[*****]) per short ton F.O.B. the PCS Site. MEMC shall
purchase from PCS Sales the STF in monthly installments of approximately [*****]
([*****]) short tons of STF, in addition to the approximately [*****] ([*****])
monthly short tons of STF that MEMC is required to purchase under the Tier 1
Requirement.
(c)    Additional Sale and Purchase of STF. During the Amended Requirements
Term, if MEMC desires to purchase a larger quantity of STF than is provided by
the Tier 1 Requirement combined with the Tier 2 Requirement, and if PCS in its
sole discretion agrees to sell such larger quantity to MEMC, then MEMC shall pay
the Adjusted Base Price of [*****] U.S. Dollars ($[*****]) per short ton F.O.B.
the PCS Site for any such additional quantity of STF sold and purchased pursuant
to this Paragraph 2(c). PCS does not guarantee that PCS will be able to produce
any such additional quantity of STF. If PCS is unable to produce or otherwise
does not sell any such additional quantity of STF, PCS shall not be liable in
any way to MEMC for any damages, liabilities, losses, costs and attorneys’ fees,
or problems, including without limitation, special, incidental, indirect,
punitive, or consequential damages, resulting from the inability to produce or
other failure to sell additional STF. Further, in no event will MEMC bring any
charge, claim, cause of action, demand for relief of any kind, action, or suit
of any kind or nature, whether directly or indirectly, against PCS as a result
of PCS’s inability to produce or failure to sell additional STF. Any such
additional quantity of STF purchased by MEMC under this Paragraph 2(c) during
the Amended Requirements Term shall be subtracted from Additional Short Tons,
calculated under Paragraph 9 of this Amendment, for purposes of extending the
STF Agreement.
(d)    Monthly Billing. During the Amended Requirements Term, PCS Sales shall
issue an invoice to MEMC for each loaded trailer of STF, payment of which shall
be due thirty (30) days net with payment via ACH transfer. For each monthly
invoice during the Amended Requirements Term, MEMC shall pay the Adjusted Base
Price of [*****] U.S. Dollars ($[*****]) for the first [*****] ([*****]) short
tons of STF, the Adjusted Base Price of [*****]U.S. Dollars ($[*****]) for the
next [*****] ([*****]) short tons of STF, and the Adjusted Base Price of
[*****]U.S. Dollars ($[*****]) for each subsequent short ton of STF.
3.    Annual Settlement of Take-Or-Pay Obligations. Section 3 of the STF
Agreement sets forth the procedure that the Parties must follow, and provides
for liquidated damages, in the event that MEMC fails to take or pay for the STF
produced by PCS. Except as expressly amended herein, Section 3 of the STF
Agreement shall remain in full force and effect on and after the Effective Date
of this Amendment in accordance with its terms.
During the Amended Requirements Term, the Parties shall perform annual true-up
settlements of MEMC’s obligation to purchase the Purchase Requirement, which is
set forth in Section 3.1 of the STF Agreement but amended herein for the
duration of the Amended Requirements Term. Following the end of each calendar
year in the event that MEMC fails to purchase the Tier 1 Requirement and the
Tier 2 Requirement for such calendar year (or such partial year, if applicable)
and the monthly billing set forth in Paragraph 2(d) of this Amendment did not
result in MEMC purchasing [*****] ([*****]) short tons at [*****]U.S. Dollars
($[*****]) and [*****] ([*****]) shorts tons at [*****]U.S. Dollars ($[*****])
for such calendar year (or an adjusted volume of short tons for such partial
year, if applicable), PCS shall calculate liquidated damages and the Parties
shall follow the procedure set forth in Section 3.3 of the STF Agreement as
modified below. For the avoidance of doubt, MEMC’s failure to either purchase
the Purchase Requirement or pay to PCS any liquidated damages pursuant to
Section 3.3 of the STF Agreement shall constitute an Event of Default under the
STF Agreement.




--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



During the Amended Requirements Term, the Purchase Requirement, as amended by
this Amendment, shall be calculated as follows:
2012 Purchase Requirement
From June 1, 2012 through December 31, 2012, the Purchase Requirement for which
MEMC must either take or pay pursuant to Section 3.3 of the STF Agreement is as
follows:
•
[*****]short tons, which is calculated as follows: (([*****]ST / 12) X 7) +
(([*****]ST / 12) X 7). This Purchase Requirement of [*****]short tons shall be
comprised of STF sold at the following price terms: [*****]short tons at
$[*****]U.S. dollars per short ton, and [*****]short tons at $[*****]U.S.
dollars per short ton.

2013 Purchase Requirement
From January 1, 2013, through December 31, 2013, the Purchase Requirement for
which MEMC must either take or pay pursuant to Section 3.3 of the STF Agreement
is as follows:
•
[*****]short tons, which is calculated as follows: (([*****]ST /12) X 12) +
(([*****]ST / 12) X 12). This Purchase Requirement of [*****]short tons shall be
comprised of STF sold at the following price terms: [*****]short tons at
$[*****]U.S. dollars per short ton, and [*****]short tons at $[*****]U.S.
dollars per short ton.

2014 Purchase Requirement
From January 1, 2014, through May 31, 2014, the Purchase Requirement for which
MEMC must either take or pay pursuant to Section 3.3 of the STF Agreement is as
follows:
•
[*****]short tons, which is calculated as follows: (([*****]ST / 12) X 5) +
(([*****]ST / 12) X 5). This Purchase Requirement of [*****]short tons shall be
comprised of STF sold at the following price terms: [*****]short tons at
$[*****]U.S. dollars per short ton, and [*****]short tons at $[*****]U.S.
dollars per short ton.

4.    MEMC’s Balance. The Parties agree that MEMC currently owes PCS [*****]
U.S. Dollars ($[*****]) under the STF Agreement (“MEMC’s Balance”) due to MEMC’s
failure to take or pay for a portion of the STF produced by PCS from January 1,
2012 through May 31, 2012. The Parties agree that MEMC cannot voluntarily reduce
MEMC’s Balance during the Amended Requirements Term, except as provided by
Paragraph 5(f) by making cash payments to PCS in excess of the amount that MEMC
owes PCS under Section 3 of the STF Agreement. If MEMC’s Balance is not paid in
full to PCS during the Amended Requirements Term, MEMC shall pay any remaining
unpaid portion thereof, along with any other STF shortfall amounts that accrue
during calendar year 2014, in 2015 pursuant to Section 3.3(a) of the STF
Agreement.
5.    Letters of Credit and Surety Bond.
(a)
To provide PCS with assurance concerning MEMC’s performance of its obligations
under the STF Agreement and this Amendment, including without limitation, the
payment of MEMC’s Balance to PCS, and as a condition to PCS’s entry into this
Amendment, MEMC shall have delivered to PCS Sales at the time of the execution
of this Amendment by the Parties and shall cause to remain in effect (subject to
reductions pursuant to and in accordance with Paragraph 5(f) of this Amendment)
an irrevocable standby letter of credit (the “MEMC Balance LC”) in PCS Sales’s
favor in the original undrawn face amount of [*****]U.S. Dollars ($[*****])
issued by a United States commercial bank acceptable to PCS Sales in the form
attached hereto as Exhibit A (subject to such differences as shall be acceptable
to PCS Sales in its sole discretion) to secure all of MEMC’s obligations to PCS
with respect to MEMC’s Balance and otherwise under the STF





--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



Agreement and this Amendment.
(b)
To provide PCS with assurance concerning MEMC’s performance of its obligations
under the STF Agreement and this Amendment, and as a condition to PCS’s entry
into this Amendment, MEMC shall have delivered to PCS Sales at the time of the
execution of this Amendment by the Parties and shall cause to remain in effect
(with a term ending no earlier than ninety (90) days after the then current
expiry date of the STF Agreement) an irrevocable standby letter of credit (the
“Receivable Exposure LC” and, together with the MEMC Balance LC, each an “LC”
and collectively the “LCs”) in PCS Sales’s favor in the original undrawn face
amount of [*****]U.S. Dollars ($[*****]) issued by a United States commercial
bank acceptable to PCS Sales in the form attached hereto as Exhibit B (subject
to such differences as shall be acceptable to PCS Sales in its sole discretion)
to secure all of MEMC’s obligations to PCS under the STF Agreement and this
Amendment.

(c)
To provide PCS with further assurance of MEMC’s performance under the STF
Agreement and this Amendment, including without limitation, the payment of
MEMC’s Balance, and as a condition to PCS’s entry into this Amendment, MEMC
shall have delivered to PCS Sales at the time of the execution of this Amendment
by the Parties and shall cause to remain in effect a surety bond (the “Bond”) in
PCS Sales’s favor in the face amount of [*****] U.S. Dollars ($[*****]) in the
form attached hereto as Exhibit C (subject to such differences as shall be
acceptable to PCS Sales in its sole discretion) to secure all of MEMC’s
obligations to PCS under the STF Agreement and this Amendment, including without
limitation, the payment of MEMC’s Balance; provided, however, that at MEMC’s
election, it may choose to replace the Bond with a letter of credit with
substantially similar terms to the letters of credit provided above (subject to
such differences in such letter of credit as shall be acceptable to PCS Sales in
its sole discretion).

(d)
If an Event of Default (as defined in Section 5.3 of the STF Agreement) has
occurred and is continuing, PCS shall be entitled from time to time to draw on
the LCs and/or the Bond and apply the proceeds thereof to satisfy MEMC’s
obligations under the STF Agreement and this Amendment. MEMC agrees that PCS’s
right to draw on the LCs and/or the Bond upon the occurrence and continuance of
an Event of Default is in addition to and cumulative with all other rights of,
and remedies available to, PCS under the STF Agreement or at law or equity. For
the avoidance of doubt, PCS shall be entitled to draw on the MEMC Balance LC
and/or the Bond if MEMC fails to pay MEMC’s Balance to PCS by no later than the
annual true-up settlement procedure occurring in 2015 pursuant to Section 3.3 of
the STF Agreement.

(e)
If either of the LCs is not renewed (for at least twelve (12) months) at least
ninety (90) days prior to any expiry date thereof, PCS shall be entitled to
immediately draw the full amount thereof and to apply the proceeds thereof to
satisfy MEMC’s obligations under the STF Agreement and this Amendment, including
without limitation, MEMC’s Balance. To the extent such drawn amount exceeds such
obligations then outstanding, PCS shall place such excess amount in an
interest-bearing account with a nationally recognized bank, with the ability to
apply the proceeds thereof to payment of any future unpaid obligations of MEMC
under the STF Agreement and this Amendment.

(f)
During the Amended Requirements Term, MEMC annually shall have the option to
reduce the undrawn amount of the MEMC Balance LC in connection with the Parties’
annual true-up settlement as set forth in Paragraph 3 of this Amendment by
paying cash to PCS in an amount in excess of MEMC’s Balance plus the liquidated
damages MEMC otherwise owes at the time of the annual true-up settlement
pursuant to Paragraph 3 of this Amendment and notifying PCS that the purpose of
such excess payment is reduction of MEMC’s Balance (and the MEMC Balance LC). If
as part of any such annual true-up settlement, MEMC makes such a payment and
provides such notice, and ninety-eight (98) consecutive days pass from the date
of such payment without a proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law





--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



now or hereafter in effect by or against MEMC or any person or entity from which
MEMC may have directly or indirectly derived funds which were used to make such
payment being commenced, PCS shall agree to reduction of the undrawn amount of
the MEMC Balance LC by the amount of such excess cash payment.
6.    PCS Payment of Letters of Credit Costs. PCS shall pay the reasonable and
customary issuance and fronting costs charged by MEMC’s commercial bank for the
issuance and maintenance of the LCs while they are outstanding up to, but not in
excess of, the lesser of (a) 2.5% of the then outstanding undrawn amount of the
LCs and (b) an aggregate annual amount of Two Hundred Fifty Thousand and 00/100
U.S. Dollars ($250,000.00), provided that, for the avoidance of doubt, such
payment obligation shall not include any reimbursement of draws under either LC.
As between PCS and MEMC, MEMC shall fund the remaining cost of the LCs and the
Bond.
7.    Existing Irrevocable Standby Letter of Credit. If (a) ninety-eight (98)
consecutive days pass after the Effective Date without a proceeding under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect by or against MEMC being commenced and (b) no Event
of Default has occurred and is continuing, PCS shall agree to the termination
and/or return to MEMC of the Irrevocable Standby Letter of Credit No. 3102325
dated April 16, 2010 issued by Bank of America, N.A. to PCS Phosphate.
8.    Purchase Rates. Section 3.4 of the STF Agreement governs the rate at which
MEMC shall purchase and PCS shall supply STF product. During the Amended
Requirements Term, Section 3.4 is amended as follows:
MEMC agrees to purchase and PCS agrees to supply STF at a reasonably constant
daily rate. MEMC agrees to purchase and receive STF at a higher rate than the
constant daily rate, sufficient to load up to [*****] STF Trailers daily, when
requested by PCS. The Parties will work together to coordinate outages and
curtailments in production, whether planned or unplanned, in order to prevent or
minimize any adverse impact on their respective plants and operations; provided,
however, PCS shall have no obligation to sell or deliver STF quantities to MEMC
at approximately the constant daily rate during periods when one or more STF
plants are not in operation due to reasonable maintenance requirements and
turnarounds or due to any event of force majeure.
MEMC, at its sole expense, shall provide a minimum of [*****] ([*****]) and,
upon PCS’s request up to a maximum of [*****] ([*****]), STF Trailers to the PCS
Site daily for the loading of the STF sold to MEMC.
9.    Extension of the STF Agreement. Pursuant to Section 5.1 of the STF
Agreement, the STF Agreement expires on December 31, 2018. PCS and MEMC hereby
agree to extend the STF Agreement beyond December 31, 2018, until such time as
PCS sells and MEMC purchases an additional volume of short tons of STF
(“Additional Short Tons”) necessary to recapture the revenue PCS may lose as a
result of this Amendment (“PCS Lost Revenue”) on a straight line basis, net of
any interest or time value of money. The Additional Short Tons shall be
calculated as follows:




--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



Step
Calculation
1
Multiply the total STF Agreement 2-year volume ([*****]ST) by the Adjusted Base
Price-per-short ton as of the Effective Date ($[*****]U.S. dollars per short
ton)
2
Identify STF shipped to MEMC pursuant to Tier 1 Requirement during the Amended
Requirements Term
3
Multiply by the Adjusted Base Price-per-short ton under Tier 1 Requirement
($[*****]U.S. dollars per short ton)
4
Identify STF shipped to MEMC pursuant to Tier 2 Requirement during the Amended
Requirements Term
5
Multiply by the Adjusted Base Price-per-short ton under Tier 2 Requirement
($[*****]U.S. dollars per short ton)
6
Calculate step 1 product less step 2 product and step 4 product
7
Divide by Tier 1 Requirement Adjusted Base Price ($[*****]U.S. dollars per short
ton)
8
Subtract additional quantities of STF that MEMC purchased during the Amended
Requirements Term pursuant to Paragraph 2(c) of this Amendment



For example, if during the Amended Requirements Term, PCS sells and MEMC
purchases [*****]short tons under the Tier 1 Requirement and [*****] short tons
under the Tier 2 Requirement, then the STF Agreement shall be extended after
December 31, 2018, until such time as PCS sells and MEMC purchases [*****]
Additional Short Tons, pursuant to the following calculation:
Step
Calculation
Result
1
Multiply the total STF Agreement 2-year volume by the Adjusted Base
Price-per-short ton as of the Effective Date
[*****] X $[*****] = $[*****]


2
Identify STF shipped to MEMC pursuant to Tier 1 Requirement during the Amended
Requirements Term
[*****]
3
Multiply by Tier 1 Requirement Adjusted Base Price
[*****] X $[*****] = $[*****]


4
Identify STF shipped to MEMC pursuant to Tier 2 Requirement during the Amended
Requirements Term
[*****]
5
Multiply by Tier 2 Requirement Adjusted Base Price
[*****] X $[*****] = $[*****]


6
Calculate step 1 product less step 2 product and step 4 product
$[*****] - $[*****] - $[*****] = $[*****]


7
Divide by Tier 1 Requirement Adjusted Base Price
$[*****] / $[*****] = $[*****]


8
Subtract additional quantities of STF that MEMC purchased during the Amended
Requirements Term pursuant to Paragraph 2(c) of this Amendment
[*****] - [*****] = [*****] Additional Short Tons





After December 31, 2018, PCS shall sell and MEMC shall purchase the Additional
Short Tons at the rate of [*****] ([*****]) short tons per month until PCS has
recouped PCS’s Lost Revenue through MEMC’s purchase of the Additional Short
Tons. In the event MEMC fails to purchase the Additional Short Tons at the rate
of [*****] ([*****]) shorts tons per month, PCS shall be entitled to draw on the
Receivable Exposure LC and apply the




--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



proceeds to satisfy MEMC’s obligations under this Amendment. When PCS has
recouped PCS’s Lost Revenue pursuant to this Paragraph 9, the STF Agreement
shall terminate immediately.
10.    Construction. It is acknowledged that each Party, with the assistance of
competent counsel, has participated in the drafting of this Amendment. The
Parties agree that this Amendment has been negotiated at arms’ length by Parties
of equal bargaining power, each of whom was represented by competent counsel of
its own choosing. None of the Parties hereto shall be considered to be the
drafter of this Amendment or any provision hereof for the purpose of any
statute, case law, or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter hereof.
11.    Confidentiality. The Parties agree that except as required by applicable
laws (including any securities laws), each Party will keep confidential any
information contained in this Amendment that is not otherwise generally
available to the public.
12.    Complete Agreement; Continuing Effect of STF Agreement. The STF Agreement
and this Amendment constitute the entire understanding of the Parties with
respect to the subject matter hereof. This Amendment shall not constitute an
amendment of any provision of the STF Agreement not expressly referred to herein
and shall not be construed as a waiver or consent to any further or future
action on the part of MEMC that would require a waiver or consent of PCS. Except
as expressly amended hereby, the provisions of the STF Agreement are and shall
remain in full force and effect. On and after the Effective Date, each reference
in the STF Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import referring to the STF Agreement shall mean and be a
reference to the STF Agreement after giving effect to this Amendment.
13.    Governing Law. The validity, interpretation, construction, and
performance of this Amendment shall be governed by the laws of the State of
North Carolina, without regard to principles of conflicts of laws.
14.    Modifications. No change, alteration, or modification of this Amendment
may be made except in a writing signed by the Parties.
15.    Severability. In the event any provision of this Amendment shall be held
to be void, voidable, unlawful, or for any reason, unenforceable, the remaining
portions shall remain in full force and effect.
16.    Waiver. No breach of any provision of this Amendment shall be deemed
waived unless it is waived in writing. Waiver of any one breach shall not be
deemed a waiver of any other breach of the same or any other provision of this
Amendment.
17.    Cumulative Remedies. Each and every right and remedy under this Amendment
is cumulative with each and every other right and remedy in this Amendment or in
any other agreement between the Parties or under applicable law.
18.    Counterparts. This Amendment may be executed in multiple counterparts,
each bearing the signature of one or more Parties. Any copy bearing the
signature of the Party to be charged may be deemed an original. PCS and MEMC
agree that delivery of a copy of this Agreement bearing an original signature by
facsimile, by electronic mail in “portable document format” (“pdf”) form or by
any other electronic means, or by a combination of such means, shall have the
same effect as physical delivery of the paper document bearing the original
signature.






--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION





IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the first date written above.


PCS PHOSPHATE COMPANY, INC.,
a Delaware corporation




By: /s/ Brent Heimann____________________


PCS SALES (USA), INC.,
a Delaware corporation




By: /s/ Troy Erny    


MEMC ELECTRONIC MATERIALS, INC.,
a Delaware corporation




By: /s/ Brian Wuebbels    










--------------------------------------------------------------------------------

EXHIBIT 10.95
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



Schedule of Exhibits


A.
Example of MEMC Balance Letter of Credit

B.
Example of Receivable Exposure Letter of Credit

C.
Example of Surety Bond



